Citation Nr: 1022915	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-26 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right hip disorder 
(claimed as a right pelvic bone disorder).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2002 to March 
2006.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Muskogee, Oklahoma, which denied 
the Veteran's claim of entitlement to service connection for 
a right hip disorder (claimed as a right pelvic bone 
disorder).

The Board notes that, in its March 2007 decision, although 
the RO indicated that the previous denial of the Veteran's 
claim in a December 2006 rating decision was confirmed and 
continued because she had failed to submit new evidence of a 
right hip disorder, it would appear that the RO did not 
actually adjudicate the claim as one of whether new and 
material evidence had been received sufficient to reopen a 
previously denied claim for service connection, but rather 
adjudicated the claim as simply one of entitlement to service 
connection.  In this regard, the Board notes that the 
Veteran's claim to "reopen" her previously-denied claim was 
received in February 2007, well within 12 months of the 
December 2006 rating decision that initially denied her 
claim, and thus, was correctly adjudicated as a service 
connection claim.  See 38 U.S.C.A. § 7105 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veteran contends that she developed a right pelvic bone 
disorder in service.  Specifically, she states that, as a 
result of an injury sustained in boot camp, she has 
experienced continuous right hip pain and abnormal rotation 
of her pelvis.  See VA Form 4138, September 2006.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of this claim.

As an initial matter, the Board notes that a review of the 
Veteran's service treatment records reveals no evidence of a 
diagnosis of a right hip or pelvic disorder in service.  
However, clinical records show that, in March 2005, she was 
diagnosed with several low back disorders, including 
intervertebral disc disorder with myelopathy of the lumbar 
region, lumbago and acquired postural lordosis.  It was also 
noted that she had some abnormal rotation in the 
pelvis/lumbar spine.  During a May 2003 in-service 
assessment, it was noted that she had a history of back and 
hip pain, as well as a family history of "double-
jointedness."  The examiner indicated that the Veteran had 
been advised that this represented a ligamentous laxity, and 
that along with a familiar tendency, her then-current 
pregnancy only served to exacerbate the condition.  

In February 2007, pursuant to her claim, the Veteran was 
afforded a VA/QTC examination.  Although the examiner found 
no evidence of a right hip disorder in service and no 
clinical evidence of the existence of a current right hip 
disorder, the Veteran subsequently submitted private 
treatment reports showing a current diagnosis of "asymmetric 
right greater than left periarticular sclerosis of the 
sacroiliac joints, likely stress related."  See radiology 
report, October 2008.

In this regard, the Board notes that the Court of Appeals for 
Veterans Claims ("Court") has repeatedly held that a 
veteran is competent to describe symptoms of which he or she 
has first-hand knowledge.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  The Board believes that chronic hip 
pain and abnormal movement of the pelvis are the types of 
symptoms that the Veteran is competent to describe.  However, 
the Court has also held that even where a veteran has 
asserted a continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 
60, 66 (1999), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999).
In this case, because there is "an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the [V]eteran's service," 
but there is "insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim," the 
Board finds that a VA examination and opinion is necessary to 
determine whether the Veteran's current asymmetric sacroiliac 
joints disorder began during service or is related to some 
other incident of service.  See Charles, supra; see also 38 
C.F.R. § 3.159(c)(4) (2009) (a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim).  The requirement under the VCAA for warranting a 
VA examination, that the evidence "indicates" that the 
Veteran's disability "may" be associated with the Veteran's 
service, is a low threshold.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006). 

The Board also notes that, in addition to establishing 
entitlement to service connection on a direct basis, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  The Court has construed this provision as entailing 
"any additional impairment of earning capacity resulting 
from an already service connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service connected 
condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by, or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Veteran is currently service-connected for degenerative 
disc disease of the thoracolumbar spine, previously 
characterized as levoscoliosis of the lumbar spine with 
first-degree spondylisthesis and chronic bilateral 
sacroiliitis.  As there is also a possibility that the 
Veteran's diagnosed periarticular sclerosis of the sacroiliac 
joints may have been caused or aggravated by her spine 
disability or another service-connected disability, the Board 
finds it necessary to also obtain an opinion on this matter.  
In addition, in Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004), the Court held that VA must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate a claim.  In this case, although the Veteran 
was advised, by means of a letter dated in September 2006, of 
the types of evidence and information necessary to 
substantiate a claim for service connection on a direct 
basis, she was not provided with information regarding how to 
substantiate a service connection claim on a secondary basis.  
Accordingly, she should be provided with such notice.  
Moreover, as service connection for joint disorders is 
warranted on a presumptive basis for such diseases as chronic 
arthritis if the disorder manifests to a degree of 10 percent 
or more within one (1) year of service, the Veteran should 
also be provided with notice of how to substantiate a claim 
based on presumptive service connection.

Moreover, the Board notes that the most recent VA treatment 
reports of record are dated in September 2007.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in its possession, an attempt to obtain 
those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimants were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, 
they must be obtained.  Id.

Finally, as previously discussed, the Board also notes that 
the Veteran has obtained treatment for her sacroiliac 
disorder from a private practioner.  Accordingly, as any 
additional treatment records for this condition, if they 
exist, would be relevant to the Veteran's claim, VA must make 
an attempt to obtain those private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Veterans Claims 
Assistance Act of 2000 ("VCAA"), provide 
the Veteran with updated notice concerning 
the evidence necessary to substantiate a 
claim of entitlement to service connection 
on both a secondary and presumptive basis.  

2.  Obtain all available VA treatment 
records pertaining to the Veteran's right 
hip disorder since September 2007 and 
associate these records with the claims 
folder.  Any negative reply should be 
included in the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that she is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2009)

3.  Contact the Veteran and ask her to 
identify any non-VA health care providers 
that have treated her for her right hip 
disorder.  After securing the necessary 
releases, the RO/AMC should attempt to 
obtain these records.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that she is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2009)


  
4.  Schedule the Veteran for an 
appropriate VA examination with an 
individual with the proper expertise to 
determine the nature and etiology of any 
current right hip disorder.  The complete 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination, and the examiner must 
state that the claims folder has been 
reviewed.  A complete physical examination 
should be performed, to include any 
diagnostic tests deemed necessary.  

The examiner should elicit from the 
Veteran her history of right hip and/or 
pelvic disorders and treatment, and note 
that, in addition to the medical evidence 
of record, her personal history has also 
been considered.  

As to any disorders found, the clinician 
is asked to indicate whether there is a 50 
percent probability or greater that such 
disorder is related to service, or is 
caused or aggravated (permanent worsening 
as opposed to temporary flare-ups or 
increase in symptoms) by any of the 
Veteran's service-connected disabilities, 
to specifically included her service-
connected spine disability.  If a service-
connected disability aggravates (i.e., 
permanently worsens) the right hip, the 
examiner should identify the percentage of 
disability which is attributable to the 
aggravation.

The examiner should also address whether 
any right hip or pelvic disorder found 
existed prior to service and/or was a pre-
existing congenital or developmental 
defect.  Specifically, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater a 
right hip disorder (1) pre-existed service 
and (2) if so, when it had its onset, and 
(3) if there is a 50 percent probability 
or greater that such a disability 
increased in severity during service.

The examiner should provide a complete 
rationale for all conclusions reached and 
should discuss those findings in relation 
to the pertinent evidence of record.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  In 
such case, however, the examiner must 
provide a detailed basis and rationale for 
such conclusion.

5.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand, and if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if necessary, for 
further appellate process.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



